DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement submitted has been considered by the Examiner and made of record in the application file.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
(Currently Amended) 1. A method comprising: causing an autonomic function to execute using a processor and a memory in an artificial intelligence environment to detect a new problem space; selecting, using the autonomic function, a first model, wherein the first model comprises a first trained neural network corresponding to a first ontology; identifying, using the autonomic function, a second model, wherein the second model comprises a second trained neural network corresponding to a second ontology; extracting, using the autonomic function, a layer from the second model; inserting, using the autonomic function, the layer into a location in the first model; constructing, using the autonomic function, a vector transformation, wherein the vector transformation transforms an output vector of a previous layer in an immediately previous location in the first model relative to the location; and fusing, using the autonomic function, the layer in the first model using the transformed output vector as input to the layer, the fusing forming a fused model that is operable on an ontology of the new problem space.
(Currently Amended) 10. A computer usable program product comprising one or more computer-readable storage medium, and program instructions collectively stored on the one or more computer-readable storage medium, the stored program instructions comprising: program instructions to cause an autonomic function to execute using a processor and a memory in an artificial intelligence environment to detect a new problem space; program instructions to select, using the autonomic function, a first model, wherein the first model comprises a first trained neural network corresponding to a first ontology; program instructions to identify, using the autonomic function, a second model, wherein the second model comprises a second trained neural network corresponding to a second ontology; program instructions to extract, using the autonomic function, a layer from the second model; program instructions to insert, using the autonomic function, the layer into a location in the first model; program instructions to construct, using the autonomic function, a vector transformation, wherein the vector transformation transforms an output vector of a previous layer in an immediately previous location in the first model relative to the location; and program instructions to fuse, using the autonomic function, the layer in the first model using the transformed output vector as input to the layer, the program instructions to fuse forming a fused model that is operable on an ontology of the new problem space.
(Currently Amended) 20. A computer system comprising a processor, a computer-readable memory, and a computer-readable storage device, and program instructions stored on the storage device for execution by the processor via the memory, the stored program instructions comprising: program instructions to cause an autonomic function to execute using a processor and a memory in an artificial intelligence environment to detect a new problem space; program instructions to select, using the autonomic function, a first model, wherein the first model comprises a first trained neural network corresponding to a first ontology; program instructions to identify, using the autonomic function, a second model, wherein the second model comprises a second trained neural network corresponding to a second ontology; program instructions to extract, using the autonomic function, a layer from the second model; program instructions to insert, using the autonomic function, the layer into a location in the first model; program instructions to construct, using the autonomic function, a vector transformation, wherein the vector transformation transforms an output vector of a previous layer in an immediately previous location in the first model relative to the location; and program instructions to fuse, using the autonomic function, the layer in the first model using the transformed output vector as input to the layer, the program instructions to fuse forming a fused model that is operable on an ontology of the new problem space.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Consider the independent claims, none of the prior art of record disclose “…identifying, using the autonomic function, a second model, wherein the second model comprises a second trained neural network corresponding to a second ontology; extracting, using the autonomic function, a layer from the second model; inserting, using the autonomic function, the layer into a location in the first model; constructing, using the autonomic function, a vector transformation, wherein the vector transformation transforms an output vector of a previous layer in an immediately previous location in the first model relative to the location; and fusing, using the autonomic function, the layer in the first model using the transformed output vector as input to the layer, the fusing forming a fused model that is operable on an ontology of the new problem space…”, or any variations thereof as recited.
Closest prior art Wang USPN 9508347 discloses establishing an initial DNN model; dividing a training data corpus into a plurality of disjoint data subsets; for each of the plurality of disjoint data subsets, providing the data subset to a respective training processing unit of a plurality of training processing units operating in parallel, wherein the respective training processing unit applies a Stochastic Gradient Descent (SGD) process to update the initial DNN model to generate a respective DNN sub-model based on the data subset; and merging the respective DNN sub-models generated by the plurality of training processing units to obtain an intermediate DNN model, wherein the intermediate DNN model is established as either the initial DNN model for a next training iteration or a final DNN model in accordance with a preset convergence condition.
Further closest prior art Commons USPN 9015093 discloses processing the message with a trained artificial neural network based processor, having at least one set of outputs which represent information in a non-arbitrary organization of actions based on an architecture of the artificial neural network based processor and the training; representing as a noise vector at least one data pattern in the message which is incompletely represented in the non-arbitrary organization of actions; analyzing the noise vector distinctly from the trained artificial neural network; searching at least one database; and generating an output in dependence on said analyzing and said searching.
However, none of the prior art of record disclose the claims as recited.
Therefore, in light of the prior art of record, the present claims are novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Fayyaz Alam whose telephone number is (571) 270-1102. The Examiner can normally be reached on Monday-Friday from 9:30am to 7:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

Fayyaz Alam


July 2, 2022

/FAYYAZ ALAM/
Primary Examiner, Art Unit 2662